UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2351



ROGER L. WAUGH,

                                                          Petitioner,

          versus


CLINCHFIELD COAL CO.; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-426-BLA)


Submitted:   December 9, 1997          Decided:     December 23, 1997


Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger L. Waugh, Petitioner Pro Se. Timothy Ward Gresham, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece, Cathryn
Celeste Helm, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Waugh v.
Clinchfield Coal Co., No. 95-426-BLA (B.R.B. Sept. 8, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2